Citation Nr: 1517942	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of melanoma of the left chest; and if so, whether entitlement to service connection is warranted, to include as secondary to presumed herbicide exposure.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of squamous cell carcinoma of the right temple and above the left eyebrow; and if so, whether entitlement to service connection is warranted, to include as secondary to presumed herbicide exposure.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge in January 2015.  A transcript of this hearing is associated with the claims file. 

The issues of entitlement to service connection for melanoma of the left chest and squamous cell carcinoma of the right temple and left eyebrow are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1995 rating decision denied service connection for melanoma of the left chest.  The Veteran did not submit a notice of disagreement.  A September 2007 rating decision continued the denial of entitlement to service connection.  The Veteran was informed of his appellate rights and he did not submit a notice of disagreement.  No pertinent records of VA treatment were physically or constructively in VA's possession within one year of the September 2007 rating decision.  

2.  A September 2007 rating decision also denied service connection for squamous cell carcinoma of the right temple and above the left eyebrow.  The Veteran was informed of his appellate rights and he did not submit a notice of disagreement.  No pertinent records of VA treatment were physically or constructively in VA's possession within one year of the September 2007 rating decision.  

3.  Evidence added to the record since the September 2007 rating decision relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for melanoma of the left chest and squamous cell carcinoma of the right temple and above the left eyebrow.  


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied service connection for squamous cell carcinoma of the right temple and above the left eyebrow and also denied the Veteran's petition to reopen the claim of entitlement to service connection for melanoma of the left chest is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for melanoma of the left chest and squamous cell carcinoma of the right temple and above the left eyebrow.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.  

Here, the Veteran was originally denied entitlement to service connection for melanoma of the left chest in September 1995 on the basis that there was no evidence that the Veteran's melanoma was related to service.  The Veteran was notified of the decision in February 1996 and he did not submit a notice of disagreement.  

A September 2007 rating decision continued the denial on the basis that the Veteran had not submitted new and material evidence to reopen the claim.  The September 2007 rating decision also denied entitlement to service connection for squamous cell carcinoma of the right temple and above the left eyebrow on the basis that the cancer was not related to service.  The Veteran was notified of the denial and his appellate rights in September 2007 and he did not submit a timely notice of disagreement.  No additional pertinent evidence was received within the one year appeal period.  Accordingly, the September 2007 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.1105.         
  
Although additional service personnel records were associated with the claims file after the September 2007 rating decision, the records do not relate to cancer of the Veteran's left chest, right temple or above the left eyebrow nor do the additional records establish service in the Republic of Vietnam.  As such, these additional records are not relevant.  Thus, reconsideration of the claim is not appropriate.  38 C.F.R. § 3.156(c).

Since the September 2007 rating decision, the Veteran provided lay testimony that he was onboard a plane that stopped in the Republic of Vietnam while en route to Thailand and that his cancer of the left chest, right temple and above the left eyebrow are related to service, to include exposure to herbicides.  He submitted an article regarding popular flying routes during that time period as well as statements from other individuals that stated that it was common to stop in Vietnam while en route to Thailand.  In May 2013, the RO made a finding that sufficient evidence had been submitted to conclude that the Veteran's plane had landed within the Republic of Vietnam to refuel and that reasonable doubt had been resolved in the Veteran's favor as to presumed exposure to herbicides.  

This evidence is new as it was not of record in September 2007. Also, the newly received evidence is material as it relates to the unestablished fact that raises a reasonable possibility of substantiating the claim, such as service in the Republic of Vietnam and his presumed exposure to herbicides.  Accordingly, the claim of entitlement to service connection for melanoma of the left chest and squamous cell carcinoma of the right temple and above the left eyebrow are reopened.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for melanoma of the left chest; to this extent only, the claim is granted. 

New and material evidence has been received to reopen the claim of entitlement to service connection for squamous cell carcinoma of the right temple and above the left eyebrow; to this extent only, the claim is granted. 





REMAND

By way of background, the Veteran contends that his cancers of the left chest, right temple, and above the left eyebrow are related to herbicide exposure in service.  In a May 2013 rating decision, the RO found that the Veteran had submitted sufficient evidence that he was on a plane that landed within the Republic of Vietnam during service.  As such, the RO found that the Veteran had presumed herbicide exposure.  

In light of this finding, the Board must remand the Veteran's service connection claims to determine whether the cancer of left chest, right temple, and above the left eyebrow are related to service, to specifically include the Veteran's presumed exposure to herbicide.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Also upon remand, the RO shall associate with the claims file the Veteran's pertinent VA treatment records from Beckley VA facility.  The RO shall also obtain records from Dr. P.L. and records from the Dermatology Centers Inc.  

Accordingly, the case is REMANDED for the following action:

1.  Gather outstanding pertinent records of VA treatment from Beckley VA facility.  Associate these records with the claims file or document the unavailability within the claims file. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include treatment records from Dr. P.L. dated since October 2008 and Dr. B. (identified in the January 2015 hearing transcript), as well as records from Dermatology Centers Inc. dated since November 2009.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Invite the Veteran to submit from himself and from other individuals who have first-hand knowledge of nature, onset, and etiology of his cancer of the left chest, right temple, and above the left eyebrow.  

4.  Schedule the Veteran for a VA examination for his melanoma of the left chest and his squamous cell carcinoma of the right temple and above the left eyebrow.  

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's melanoma of the left chest had its onset during service or is otherwise related to service, to include presumed herbicide exposure.

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's squamous cell carcinoma of the right temple and above the left eyebrow had its onset during service or is otherwise related to service, to include presumed herbicide exposure.  

A thorough explanation for the conclusions reached should be set forth. 

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


